NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: August 9, 2022


        S22Y1311. IN THE MATTER OF JOHN CARL HUBER.


        PER CURIAM.

        This disciplinary matter is before the Court on John Carl

Huber’s (State Bar No. 125360) petition seeking an order of interim

suspension of his license pending an appeal of his criminal

convictions pursuant to Bar Rule 4-106 (f), filed before the

appointment of a Special Master, see Bar Rule 4-106 (a). Huber,

who has been a member of the State Bar since 2013, admits that on

March 1, 2022, he was convicted of 11 counts of a 13-count

indictment in the Superior Court of Hall County and was sentenced

for a total of 30 years with the first two years to be served in

confinement. Because a number of his convictions, including but not

limited to aggravated assault, burglary in the first degree, and

aggravated stalking, are felonies, they result in a violation of Rule
8.4 (a) (2) of Bar Rule 4-102 (d).     The maximum penalty for a

violation of Rule 8.4 (a) (2) is disbarment.

     Huber states that he filed his Notice of Appeal of his

convictions and sentences on March 28, 2022. He further states that

he has not practiced law in the State since May 12, 2021, the date

he was arrested for the alleged conduct that resulted in his

subsequent indictment, convictions, and sentences as set forth

above. He also states that he has complied with the provisions of

Rule 9.2 (a) (2) by reporting the above-referenced convictions to the

State Bar within 60 days, and he recognizes that under Bar Rule 4-

106, he should be suspended from the practice of law pending

resolution of the appeal of his convictions and thereafter until

further order of this Court. Finally, he states that he will notify the

State Bar of the final disposition of his direct appeal within ten days

of that disposition.

     The State Bar has filed a response, agreeing that an interim

suspension is appropriate, so long as: (1) it remains in place only

until resolution of the direct appeal and will not remain in place for

                                   2
any other appeals or collateral attacks upon the convictions; (2)

Huber is required to notify the State Bar of the final disposition of

the direct appeal within ten days of that disposition; and (3) upon

the final disposition of the direct appeal, the State Bar may proceed

as provided in Bar Rule 4-106. See In the Matter of Otuonye, 302

Ga. 374 (806 SE2d 524) (2017).

     Having reviewed Huber’s petition and the State Bar’s

response, we agree that the petition should be accepted. See In the

Matter of Rachel, 297 Ga. 279 (773 SE2d 246) (2015) (accepting

petition seeking voluntary suspension of license pending outcome of

appeal of criminal conviction). See also In the Matter of Swank, 288

Ga. 479 (704 SE2d 807) (2011) (accepting petition for interim

suspension during pendency of criminal charges). Accordingly, it is

hereby ordered that John Carl Huber be suspended from the

practice of law in this State pending his direct appeal and until

further order of this Court. He is also ordered to notify the State

Bar’s Office of General Counsel in writing within 10 days of the final

disposition of his direct appeal, and he is further ordered to comply

                                  3
with the notification and other requirements of Bar Rule 4-219 (b).

     Petition for interim suspension accepted. Suspension until
further order of this Court. All the Justices concur.




                                 4